 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Standard Register Company and The DaytonPrinting and Graphic Communications Union, Lo-cal 54, AFL-CIO. Case 9-CA 13400July 3, 1979DECISION AND ORDERBY MEMBERS JENKINS, PENELI.O, AND MURPHYUpon a charge filed on January 23, 1979, by TheDayton Printing and Graphic CommunicationsUnion, Local 54, AFL CIO, herein called the Union,and duly served on The Standard Register Company,Dayton Ohio, herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 9, issued a com-plaint on February 8, 1979, against Respondent, al-leging that Respondent had engaged in and was en-gaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor RelationsAct, as amended. Copies of the charge, complaint,and notice of hearing before an administrative lawjudge were duly served on the parties to this proceed-ing.With respect to the unfair labor practices, the com-plaint alleges in substance that on December 27,1978, following a Board election in Case 9 RC-11852, the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate;' and that,commencing on or about January 11, 1979, and at alltimes thereafter, Respondent has refused, and contin-ues to date to refuse, to bargain collectively with theUnion as the exclusive bargaining representative, al-though the Union has requested and is requesting itto do so. On February 19, 1979, Respondent filed itsanswer to the complaint admitting in part, and deny-ing in part, the allegations in the complaint.On March 12, 1979, counsel for the General Coun-sel filed directly with the Board a Motion To StrikePortions of Respondent's Answer and Motion forSummary Judgment. Subsequently, on March 15,1979, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryI Official notice is taken of the record in the representation proceeding,Case 9-RC 11852. as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations. Series 8, as amended. SeeL.TV' Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4th Cir.1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573 (D.C.Va. 1967):Follen Corp., 164 NLRB 378 (1967). enfd. 397 F.2d 91 (7th Cir. 1968); Sec.9(d) of the NLRA, as amended.Judgment should not be granted. Respondent there-after filed a response to the Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion to Strike Portions ofRespondent's Answer and Motion for SummaryJudgmentIn its response to the Notice To Show Cause, Re-spondent contends that granting the General Coun-sel's Motion To Strike Portions of Respondent's An-swer and Motion for Summary Judgment would denyRespondent the opportunity to present evidence at ahearing conducted by an administrative law judgeand would be contrary to the due process clause ofthe Constitution of the United States and establishedprecedent of the National Labor Relations Board.The General Counsel's basic position with respectto his motion to strike portions of Respondent's an-swer to the complaint is that some of Respondent'sdenials are plainly contrary to the facts and the offi-cial record and are, accordingly, subject to a motionto strike. While, for reasons stated below, we find Re-spondent's answer to the complaint does not present ameritorious defense to the allegations of the com-plaint, we do not believe any portion of the answershould be struck. In our judgment, Respondent's an-swer can be viewed as an endeavor by Respondent topreserve a position, albeit, in our view, an erroneousone. See Grant's Furniture Plaza, Inc. of West PalmBeach, Florida, 220 NLRB 1092 (1975), citing Rod-Ric Corporation, 171 NLRB 922, 924 (1968). The mo-tion to strike is therefore denied.With respect to his Motion for Summary Judg-ment, the General Counsel's basic position is that allissues in dispute were decided in the representationproceeding and that, accordingly, he is entitled tosummary judgment as a matter of law.In its opposition to the motion, Respondent con-tends that it is entitled to present evidence at a hear-ing, and that the denial of such a hearing would becontrary to the due process clause of the Constitutionof the United States and established precedent of theNational Labor Relations Board.In our opinion the truth of the allegations of thecomplaint either has been expressly admitted by Re-spondent in its answer, or stands admitted by virtueof the uncontroverted factual averments in the Gen-eral Counsel's motion and the attachments thereto.The record before us shows that:243 NLRB No. 32300 STANDARD REGISTER (CO.I. On December 27. 1976, Dayton Printing Press-mens Union Local #54,2 herein called the Union,filed a petition in Case 9-RC 11852, seeking to repre-sent employees in a unit stipulated by the parties tobe an appropriate unit for collective-bargaining pur-poses.2. On or about March 2, 1977. the Regional Direc-tor approved a Stipulation for Certification UponConsent Election executed by the parties includingGraphic Arts International Union, Local 508, O-KI, AFL-CIO-CLC, herein called the Intervenor. Theappropriate unit was stipulated to be:All employees in the letterpress room. Web Let-terpress Division. including all apprentice press-men, apprentice pre-pressmen. journeymen,floormen, and general workers, all employees op-erating transfer letterpresses used in production.including Building #7, all photo offset employ-ees, offset (litho) pressmen, production employ-ees in the planning and analyzation department,plumbers. all employees in what is now known asthe Rubber Plate Department including journey-men platemakers. apprentices and general work-ers, all employed at the Employer's facility at626 Albany Street. Dayton. Ohio, the only loca-tion of the Employer involved herein, but ex-cluding all office clerical employees, professionalemployees, guards, and supervisors as defined inthe Act, and all other employees.3. On March 11, 1977. an election was held in theabove-described unit resulting in 52 votes being castfor the Union, 57 votes being cast for the Intervenor,and 40 votes cast against the participating labor or-ganizations. There were no challenged ballots.4. On May 17, 1977, the Regional Director, havingduly investigated the matters iised by the Employ-er's objections, issued and served on the parties hisreport on objections wherein he recommended thatthe objections be overruled in their entirety and that,as the tally of ballots revealed that none of thechoices in the election received a majority of the validvotes cast, the Board direct a runoff election to beconducted between the Intervenor and the Union, thetwo choices receiving the higher number of votes.5. Thereafter, the Employer filed exceptions to theRegional Director's report with the Board, and, there-after, on June 2, 1978, a panel majority of the Board3issued a Decision and Direction of Runoff Election2 At the time of the execution of the stipulation, the Union's name waschanged to The Dayton Printing and Graphic Communications Union, Lo-cal 54. AFL-CIO.1236 NLRB 699. Member Jenkins dissented on the ground that in hisopinion a pamphlet circulated by the Intervenor the day before the electioncarried an impermissible threat which required that the election be set asideand a second election held.directing the Regional Director to hold a runoff elec-tion between the Intervenor and the Union.6. On July 14. 1978, a runoff election was held inwhich 73 ballots were cast for the Union. 37 ballotswere cast for the Intervenor, and 10 ballots were chal-lenged. an insufficient number to affect the results ofthe election.7. On August 14. 1978. the Employer filed timelyobjections to the runoff election asserting. inter aia,as objectionable, conduct occurring prior to the initialelection held on March 11, 1977, and treated in thoseproceedings, conduct related to the Board's directingof a runoff election. the holding of the same, and pro-cedural matters involved therein, and alleging im-proper conduct by the Board agent conducting theelection. On September 19, 1978, the Regional Direc-tor, having duly investigated and considered the is-sues raised by the Employer's objections, issued andserved on the parties his Report on Objections toRunoff Election and Recommendations to the Boardwherein he recommended that the objections be over-ruled in their entirety and that the Union be certifiedas the employees' collective-bargaining representa-tive.8. Thereafter, the Employer filed with the Boardexceptions to the Regional Director's report and rec-ommendations and, thereafter, on December 27.1978, a panel majority of the Board4issued a Supple-mental Decision and Certification of Representative.certifying the Union as the collective-bargaining rep-resentative of the employees in the appropriate unit.9. On January 3. 1979, the Union wrote Respon-dent referring to its certification as bargaining agentby the Board and requested that it and Respondent's"enter into negotiations toward a new collective bar-gaining agreement at the earliest possible date."10. On January 24, 1979, Respondent wrote theUnion acknowledging the Union's letter of January 3,1979, stating further:As you no doubt recognize, The StandardRegister Company disagrees with the decision ofthe National Labor Relations Board in the mat-ter of The Standard Register Company's objec-tions to conduct by the Intervenor affecting theresults in the representations case. In view of TheStandard Register Company's disagreement withthe decision in that matter, it is unable to recog-nize your organization at this time as the repre-sentative of an uncoerced majority of its employ-ees in an appropriate unit as a result of aproperly conducted National Labor RelationsBoard secret ballot election.In light of the above, it does not appear that ameeting for the purpose of negotiating or con-239 NLRB 1066. Member Jenkins dissenting.301 D[ECISIONS OF NATIONAL LABOR RELATIONS BOARDcluding a collective bargaining agreement at thistime would be appropriate.I 11. On February 23, 1979, after receiving Respon-dent's answer to the complaint, the General Counselwrote Respondent with regard to Respondent's denialof paragraphs 6 and 8 of the complaint. The secondparagraph of the General Counsel's letter states:The purpose of this letter is to attempt to clar-ify your position in the matter. Attached heretois a copy of a letter dated January 11, 1979, [sic]addressed to Mr. Clark of the Union and signedby N. C. Young, Director of Industrial Rela-tions. Do you dispute the authenticity of this let-ter or do you acknowledge that this letter wasmailed to the Union in response to its January 3request letter. Is it Respondent's position by yourAnswer to paragraph 8 of the Complaint thatyou are not refusing to recognize and bargainwith the Union, an conversely are willing to nowbegin bargaining, or that you wish to test theBoard's certification of the Union, as your An-swer to paragraph 6 would seem to indicate.12. On March 2, 1979, Respondent's counsel re-sponded to the General Counsel's letter as follows:In response to your letter of February 23,1979, please be advised that the Respondent.The Standard Register Company, does not dis-pute the authenticity of the letter from N. C.Young, Director, Industrial Relations, to Wil-liam M. Clark, Secretary-Treasurer and BusinessRepresentative of Dayton Printing & GraphicCommunications Union No. 54. Respondentalso acknowledges that Mr. Young's January I 1,1979, [sic] letter, a copy of which was attached toyour letter of February 23, 1979, to me, wasmailed to the union.With respect to the remainder of the inquiriesin your letter of February 23, 1979, it appearsthat they go to evidentiary matters. As Counselfor General Counsel has consistently and suc-cessfully argued to the Administrative LawJudges and the Board, evidentiary matters arefor the hearing and not for the Complaint andAnswer. Respondent has already filed its Answerin this matter.Based on the above facts, and the entire record be-fore us, we find Respondent has failed to set forthspecific facts showing that there is a genuine issue forhearing. The only conceivable issue concerns the al-legedly objectionable conduct raised in Respondent'sobjections to both the first election and the runoffelection, which Respondent contends, as of January24, 1979, invalidates the Union's certification. Wehave previously rejected these contentions as lackingin merit. As Respondent has not alleged any furtherfacts requiring modification of our conclusions, it isclear that, by now seeking an evidentiary hearing, Re-spondent seeks only to relitigate matters heretoforeresolved in the representation case. In the circum-stances of this case, such an evidentiary hearing is notwarranted and "would be an exercise in futility."5Respondent next contends that, even if all issues"which remain to be resolved in the present unfairlabor practice case have been presented at the repre-sentation proceeding," it is not precluded from raisingthese issues in an unfair labor practice proceeding. Insupport of its position, it cites Russell-Newman Manu-facturing Co., Inc., 158 NLRB 1260 (1966), and J. J.Newberry Company, 196 NLRB 995 (1972). In ouropinion, nothing in these decisions supports Respon-dent's contention. In Russell-Newman ManufiacturingCo., Inc., supra, the relative truth of the campaignliterature was in issue. In J. J. Newherr) Companv,supra, the supervisory status of area managers, whichhad not been resolved in the representation proceed-ing, was in issue. There are no such issues present inthe instant case.6Respondent also contends that thepleadings clearly establish that substantial and mate-rial issues of fact exist, that there issues were not pre-sent in the representation proceeding, and that theseissues are a necessary part of the proof which theGeneral Counsel must establish at a hearing. We findthis contention equally without merit. At no timedoes Respondent suggest what these issues are, nordoes Respondent suggest or contend that it is pre-pared to present newly discovered or previously un-available evidence, the availability of which mightconceivably require a hearing. As we said in E-Z Da-vies Chevrolet, supra at 1383:An evidentiary hearing is not a matter of rightwhere there is nothing that a trier of fact maydetermine.We also find no merit in Respondent's contentionthat the denial of a hearing at this stage of these pro-ceedings would be contrary to the due process clauseof the United States Constitution.7For all of these reasons, we conclude that our re-fusal to hold a hearing herein offends no statutory orconstitutional right.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateE-Z Davies Chevrolet, 161 NLRB 1380. 1383 (1966). enfd. 395 F.2d 191(9th (ir. 1968).6 E-Z Davies Chevrolet. supra at 1384.? lid302 STANDARD REGISTER CO.issues which were or could have been litigated in aprior representation proceeding.8All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and the Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that Respondent has not raised any issue whichis properly litigable in this unfair labor practice pro-ceeding. We shall, accordingly, grant the Motion forSummary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1. THE BUSINESS OF RESPONI)ENTRespondent, an Ohio coporation, is engaged inprinting business forms at various locations in theUnited States, including its Dayton. Ohio, facility.During the past 12 months, a representative period,Respondent sold and shipped goods and materials,valued in excess of $50,000, from its Dayton, Ohio,facility directly to customers outside the State ofOhio.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.II. THE LABOR ORGANIZAIION INVOLVEDThe Dayton Printing and Graphic Communica-tions Union, Local 54, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.111. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All employees in the letterpress room, Web Let-terpress Division, including all apprentice press-aSee Pittsburgh Plate Glass Co v V.L.R B.. 313 US. 146, 162 1941).Rules and Regulations of the Board, Secs. 102.67(fl) and 102.69(c).men, apprentice pre-pressmen, journeymen,floormen, and general workers, all employees op-erating transfer letterpresses used in production,including Building X7, all photo offset employ-ees, offset (litho) pressmen, production employ-ees in the planning and analyzation department.plumbers, all employees in what is now known asthe Rubber Plate Department including journey-men platemakers. apprentices and general work-ers, all employed at the Employer's facility at626 Albany Street, Dayton, Ohio, the only loca-tion of the Employer involved herein, but ex-cluding all office clerical employees, professionalemployees, guards, and supervisors as defined inthe Act, and all other employees.2. The certificationOn July 14, 1978, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 9 designated the Union as their rep-resentative for the purpose of collective bargainingwith Respondent. The Union was certified as the col-lective-bargaining representative of the employees insaid unit on December 27, 1978, and the Union con-tinues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request To, argain and Respondent's Re/iisalCommencing on or about January 3, 1979. and atall times thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the employ-ees in the above-described unit. Commencing on orabout January 24, 1979, and continuing at all timesthereafter to date, Respondent has refused, and con-tinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly. we find that Respondent has, sinceJanuary 24, 1979, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appropri-ate unit, and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (I l) of theAct.IV. THE EFFE('T OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section11, above, occurring in connection with its operationsdescribed in section 1, above, have a close, intimate,303 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and () of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached.embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poultry Company, Inc., 136 NLRB785 (1962); Commerce Company d/b/la Lamar Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5thCir. 1964), cert. denied 379 U.S. 817; Burnett Con-struction Company, 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CON(I.USIONS (); LAWI. The Standard Register Company, Dayton,Ohio, is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Dayton Printing and Graphic Communica-tions Union, Local 54, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. All employees in the letterpress room, Web Let-terpress Division, including all apprentice pressmen,apprentice pre-pressmen, journeymen, floormen, andgeneral workers, all employees operating transfer let-terpresses used in production, including Building 7,all photo offset employees, offset (litho) pressmen,production employees in the planning and analyza-tion department, plumbers, all employees in what isnow known as the Rubber Plate Department includ-ing journeymen platemakers, apprentices and generalworkers, all employed at the Employer's facility at626 Albany Street, Dayton, Ohio, the only location ofthe Employer involved herein, but excluding all officeclerical employees, professional employees, guards,and supervisors as defined in the Act, and all otheremployees, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning ofSection 9(b) of the Act.4. Since December 27, 1978, the above-named la-bor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about January 24, 1979, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, TheStandard Register Company, Dayton, Ohio, its offi-cers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of' pay, wages, hours, and other terms and con-ditions of employment with The Dayton Printing andGraphic Communications Union, Local 54, AFL-CIO, as the exclusive bargaining representative of itsemployees in the following appropriate unit:All employees in the letterpress room, Web Let-terpress Division, including all apprentice press-men, apprentice pre-pressmen, journeymen,floormen, and general workers, all employees op-erating transfer letterpresses used in production,including Building #7, all photo offset employ-ees, offset (litho) pressmen, production employ-ees in the planning and analyzation department,plumbers, all employees in what is now known asthe Rubber Plate Department including journey-men platemakers, apprentices and general work-ers, all employed at the Employer's facility at626 Albany Street, Dayton, Ohio, the only loca-tion of the Employer involved herein, but ex-cluding all office clerical employees, professionalemployees, guards, and supervisors as defined inthe Act, and all other employees.304 STANDARD REGISTER CO.(b) In any like or related manner interfering with.restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive of all employees inthe aforesaid appropriate unit with respect to rates ofpay, wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached, em-body such understanding in a signed agreement.(b) Post at its Dayton, Ohio, facility copies of theattached notice marked "Appendix."9Copies of saidnotice, on forms provided by the Regional Directorfor Region 9, after being duly signed by Respondent'srepresentative, shall be posted by Respondent imme-diately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced, or covered by any other mate-rial.(c) Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.MEMBER JENKINS, dissenting:The majority has concluded that Respondent hasviolated Section 8(a)(5) of the Act by refusing to bar-gain with the Union. I agree with my colleagues' find-ing that Respondent refused to bargain with theUnion and that its refusal to so bargain was predi-cated on its position that the Union's certification isinvalid. When this case was initially before us on ob-jections to the first election, I dissented from the ma-jority's failure to find that a leaflet, circulated the daybefore the election, contained an implied threat toabandon the bargaining representative's statutoryduty to fairly represent the unit membership after theelection and that the election should be set aside onthe basis of this conduct. When this case was beforeus again on objections to the runoff election, I againdissented, based on the reasons stated in my earlierdissent, and in particular my conclusion that a secondelection and not a runoff election was required. Sincethe runoff election was improperly directed, the9 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted b Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."Union's certification is invalid, and Respondent hadthe right to refuse to bargain with the Union. Accord-ingly, I dissent from my colleagues' finding that Re-spondent violated Section 8(a)(5) of the Act.APPENDIXNoIc(E To EMPI.OYI.I sPOSTED BY ORDER OF ]lENATIO()NAL LABOR REI.AIIONS BOARDAn Agency of the United States GovernmentWE WILL NO1 refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with TheDayton Printing and Graphic CommunicationsUnion, Local 54, AFL CIO, as the exclusive rep-resentative of the employees in the bargainingunit described below.W: WInl.L NOl in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WIl., upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All employees in the letterpress room, WebLetterpress Division, including all apprenticepressmen, apprentice pre-pressmen, journey-men, floormen, and general workers, all em-ployees operating transfer letterpresses used inproduction, including Building 7, all photo off-set employees, offset (litho) pressmen, produc-tion employees in the planning and analyza-tion department, plumbers, all employees inwhat is now known as the Rubber Plate De-partment including journeymen platemakers,apprentices and general workers, all employedat the Employer's facility at 626 AlbanyStreet, Dayton, Ohio, the only location of theEmployer involved herein, but excluding alloffice clerical employees, professional employ-ees, guards, and supervisors as defined in theAct, and all other employees.THE STANDARD REGISTER COMPANY305